Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
2.           Claims 1-30 are pending in this application. 



Claim Rejections - 35 USC § 101
3.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.      Claims 1-30 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving and generating a first database a mapping associated with the customer service request…, alerting the traveler with details based on the step a to fulfill the customer service request…, and alerting the customer with a status update related to the customer service request…, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of:  receiving and generating a first database a mapping associated with the customer service request…, alerting the traveler with details based on the step a to fulfill the customer service request…, and alerting the customer with a status update related to the customer service request…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and database, and using the processor to perform receiving, generating, and alerting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, and alerting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device”, which are recited at a high level of generality (i.e., as a general means of transmitting and receiving data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in page 3, lines 21-29 of using general-purpose computer and available commercial products (servers) to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Calculating data is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device” is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the traveler internet enabled device/the customer internet enable device, they are just merely used as general means for transmitting and receiving information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “alerting the traveler through a traveler internet enabled device; alerting the customer through a customer internet enable device”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the traveler internet enabled device/the customer internet enable device, they just merely used as general means for transmitting and receiving data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites wherein the customer is allowed to configure preferences including at least one of the following…; Claim 3 wherein the traveler is allowed to configure parameters including at least one of the following…; Claim 4 recites wherein the server system makes real time recommendations to the customer or the driver…; Claim 5 recites wherein the server system  alerts the customer or the driver…; Claim 6 recites wherein one of the at least two GPS locations of the traveler is a current real lime location of the driver…; Claim 7 recites wherein the traveler schedule trip details is shared by a navigation application of an internet enabled device with the server…(see Berkheimer Option 2 above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two-part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore, none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8, 15, and 24, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claims 8, 15, and 24 directed to a method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-30 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


             In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.     Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0012151).
          Regarding to claim 1, Wang discloses a method of allowing a traveler, associated with a traveler scheduled trip details to a destination, to provide direct services to a customer service request en route to the destination, the method comprising:
          a) receiving and generating a first database in at least a server, a mapping associated with the customer service request, the traveler scheduled trip details and a traveler adjustable preferred cost based on a pre-determined acceptable change in the traveler scheduled trip details to the destination (para [0058], Server 102, through a server interface, may receive customer input information, location information, and service request information to configure content, as well as the information from the driver (e.g., location information, limitation information, historical information, etc.; para [0059], the service request information received through the server interface may be stored by the computing system 100 in database 108, and may include, for example: the status of service requests; the status of service request acceptances by drivers; the reasons from drivers for cancelling service requests; the histories associated with assigned service requests; operation logs of dispatchers; etc. The content/timestamps of notifications and confirmation statuses may also be recorded in system logs, and this information can be checked by the administrator of computing system 100);
            wherein the customer service request associated with a customer preferred cost, a customer time reference and at least one geographical location (para [0076], a customer can access a customer module such as computing device 128 operatively associated with computing system 100 to input a service request which includes trip details such as pick-up and drop-off locations as well as desired pick-up and drop-off times. If, however, any entity requests a service which is deemed incompatible with the system (e.g., based on data received from location identifier 204 regarding the location of one or more drivers and/or driver limitations in database 108), then a dispatcher may be notified; para [0156], a customer may submit his/her proposed price for a service request to the system (Step 501). The customer's proposed price may be based on a default price, and one or more processors may determine when the proposed price is higher, lower, or equal to the default price);
            wherein the traveler scheduled trip details is associated with at least two GPS locations, an initial GPS location and a final GPS location, and a traveler time reference (para [0100], As shown, computing system 100 can additionally retrieve driver profile information 310 from database 108. Driver profile information 310 can include driver service limitations, driver history and/or service history, driver favorites list, driver blacklist, etc. It will be appreciated that database 108 can store customer information 302 and driver profile information 310 for a plurality of customers and drivers, as well as any other data 308 desired. A driver may preset various limitations which are meant to limit the scope of service requests that the driver would like to provide, and which are taken into consideration when identifying matching drivers for a customer's service request. For example, a driver's limitation that relates to distance from the driver's current location to the pick-up location may prevent computing system 100 from displaying a driver for a particular service request whose current distance from the requested pick-up location exceeds the distance that this driver has preset as location or distance limitation. A driver may prioritize the various preset limitations in order to resolve potential conflicts when they arise. Additionally, the preset driver limitation on distance to a pick-up location can limit the unavailable service requests 1010 displayed on the electronic map display 1000 to the driver. Similarly, a driver may not be displayed to the customer as a potential option in the event that the prescheduling service is switched to an on-demand service);
           wherein the traveler pre-determined acceptable change is an anticipated change required to fulfill the customer service request; wherein at least two of the at least two GPS locations are adjustable by only the traveler  (para [0139], If at any point after pressing the `Start` button the driver needs to make a cancellation, he/she may do so, if, for example, he/she gets a flat tire, or if the driver's vehicle experiences a mechanical failure, or any other legitimate grounds for a cancellation. In such circumstances, the driver can provide the reasons for the cancellation, and cancel the service request, in which case the service request may be re-dispatched to another driver such as a partner driver; para [0140], Drivers may cancel the service requests any time they want. If drivers cancel one day in advance, then they may not need to report any reason for the cancellation. In such cases, dispatchers can reschedule and re-dispatch to a new driver. If drivers cancel on the date that the service requests are to be completed, then drivers may provide reasoning for the cancellation, choosing from potential default reasons or filling in the reasons by text entry);
           wherein the traveler pre-determined acceptable change, and the traveler adjustable preferred cost are adjustable by only the traveler (para [0104], computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver profiles 310, and/or driver location data 324 by using a processing function in which different variables having different priorities are processed… a driver priority can be established which includes a certain "weight" assigned to a driver indicative of how well a particular driver matches service request 300, the customer's preferences, and the customer favorites list; para [0105], Dispatch output 330 may be a subset of the compatible set of drivers 320 or the entire compatible set of drivers 320 depending on how many drivers make the cut into the compatible set 320 and depending on how many options for drivers the customer wants to view. The customer can then select a driver from the list of drivers included in dispatch output 330. The driver selected by the customer may then be given the option to accept or may be automatically scheduled; para [0111], By storing customer information, driver profile information, driver location data, and traffic map data in the manner discussed above, computing system 100 is able to quickly eliminate a number of drivers in database 108, and match a service request to a select list of drivers who are deemed most compatible with the customer and his/her service request, and based on the driver's location or expected location);
           b) alerting the traveler through a traveler internet enabled device with details based on the step a to fulfill the customer service request en route to the final GPS location (para [0091], For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132; para [0145], If the customer cancels service request 300 far enough in advance (e.g., a threshold of one half hour), then service request 300 can be marked "Cancelled," and computing system 100 can notify the driver immediately. Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation; para [0197], Upon receipt of the requested change(s) from the customer, computing system 100 notifies the prescheduled driver for the service request; para [0107], Each of driver devices 132D1 . . . 132Dn may also include a lockout screen that blocks other functions such that the only item appearing is a notification which queries the driver whether or not to confirm a trip. Such notification may show the details of the trip, such as pick-up location, pick-up time, destination, and drop-off time);
          c) alerting the customer through a customer internet enabled device with a status update related to the customer service request once the traveler accepts the alerting step b (para [0139], the first action a driver may take to accept a service request is pressing an ‘Accept’ button on driver device 132D1 . . . 132Dn. When the driver is ready to begin the service, he/she can press a ‘Start’ button to indicate that he/she is on the way to the pick-up location. The driver may also call the customer to give notice that he/she is on the way). 
           Regarding to claim 2, Wang discloses the method of claim 1, wherein the customer is allowed to configure preferences including at least one of the following:
           a)    a rating preferences for the traveler (para [0187], the customer optionally presets his/her favorite and preferred drivers and a specific ranking for each favorite driver and each preferred driver if the customer has multiple favorite drivers and/or multiple preferred drivers. Drivers can similarly preset specific rankings for favorite or preferred customers. For example, if a customer has four favorite drivers on his/her favorites list, then the customer can preset rankings 1st, 2nd, 3rd, and 4th corresponding to each of his/her four favorite drivers);
           b)    a range of the customer preferred cost in conjunction with one of the time reference and/or a proximity from at least one of the at least one geo-graphical locations and/or a preferred review ratings for the traveler and/or a location sharing preferences of the traveler and/or a picture preferences of the traveler and/or a distance between the en route of the traveler scheduled trip details and the at least one geographical locations of the customer service request;
           c)    a vehicle type and/or a vehicle capacity of the traveler;
           d)   an additional compensation preferences for at least a pre-determined parameter;
          e)    a payment preferences;
          f)    preference to use a plurality of the drivers to fulfill the customer service request;
          g)    the customer preferred cost in conjunction with a pre-determined parameters for the traveler;
          h)    the customer preferred cost tied up with a preferred review rating preferences of a preferred driver, wherein the customer preferred cost is offered for a preferred review rating or a preferred range of review ratings of the traveler;
           i)    preference to be notified in advance as the driver advances near one of the at least one geographical location.
           Regarding to claim 3, Wang discloses the method of claim 1, wherein the traveler is allowed to configure parameters including at least one of the following preference:
           a)    one or more set of the traveler adjustable preferred cost for an additional travel time and/or an additional travel distance and/or a change in a schedule and/or the pre-determined acceptable change and/or a preferred review rating of the customer and/or a traveler selected geographical area of preference and/or a vehicle required or a transportation method preferences and/or a route preference;
           b)    a preferred review rating for at least the customer (para [0187], Drivers can similarly preset specific rankings for favorite or preferred customers; para [0188], The system can also be configured to take into account a driver's classification and ranking of customers on the driver's favorite or preferred customer lists when making assignments. In other words, the driver's ranking of a customer and the customer's ranking of a driver may be used as part of the matching criteria in matching drivers to service requests of customers);
          c)    a location sharing preferences;
          d)    a vehicle or transportation vehicle and/or method preferences;
          e)    a route preference;
          f)    a multiple of customer service request preferences.
           Regarding to claim 4, Wang discloses the method of claim 1, wherein the server system makes a real time recommendations to the customer and/or the traveler while the customer and/or the driver is sharing preferences, wherein the recommendations are based on an existing data, wherein the recommendations are made to inform the customer and/or the driver to adjust preferences in order to find a match from the existing data (para [0209], the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. The system can give the driver a predetermined time period to accept).
            Regarding to claim 5, Wang discloses the method of claim 1, wherein the server system alerts the customer and/or the traveler with recommendation of parameters needs to be modified if no match is found (para [0189], The customer can additionally preset whether he/she wants to allow partner drivers to be assigned to his/her service request(s) if specific favorite or preferred drivers are unavailable or cancel on the designated dispatch date).
            Regarding to claim 6, Wang discloses the method of claim 1, wherein at least one of the at least two GPS locations of the driver is a current real time GPS location of the traveler or both of the at least two GPS locations of the traveler are the same geographically based on a specific of the customer service request (para [0087], Without this Start button functionality, GPS devices may still be able to detect a driver's current location and heading…As a result, the Start button is a powerful feature that can provide dispatchers and other parties with an instant update on the driver's real-time status).
           Regarding to claim 7, Wang discloses the method of claim 1, wherein the traveler scheduled trip details is shared with the server by a navigation application of the traveler internet enabled device (para [0091], the system 100 dynamically updates and stores any changes to a service request before or during the start thereof, or any updates on the status of the service request, and displays these changes in real time, both in a web portal for the dispatcher, and in a driver interface on the driver device 132 associated with the driver assigned to the service request. For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132. The driver can then preferably access the same information about the service request displayed in the web portal of the dispatcher).
           Regarding to claim 8, Wang discloses a method of allowing a traveler, associated with a traveler scheduled trip details to a destination, to provide direct services to a customer service request en route to the destination, the method comprising:
           a)    receiving and generating a first database in at least a server, a mapping associated with the customer service request, the traveler scheduled trip details and a traveler adjustable preferred cost based on a pre-determined acceptable change in the traveler scheduled trip details to the destination (para [0058], Server 102, through a server interface, may receive customer input information, location information, and service request information to configure content, as well as the information from the driver (e.g., location information, limitation information, historical information, etc.); para [0076], a customer can access a customer module such as computing device 128 operatively associated with computing system 100 to input a service request which includes trip details such as pick-up and drop-off locations as well as desired pick-up and drop-off times. If, however, any entity requests a service which is deemed incompatible with the system (e.g., based on data received from location identifier 204 regarding the location of one or more drivers and/or driver limitations in database 108), then a dispatcher may be notified; para [0156], a customer may submit his/her proposed price for a service request to the system (Step 501). The customer's proposed price may be based on a default price, and one or more processors may determine when the proposed price is higher, lower, or equal to the default price);
           wherein the customer service request associated with a customer preferred cost, a customer time reference and at least one geographical location (para [0059], The service request information received through the server interface may be stored by the computing system 100 in database 108, and may include, for example: the status of service requests; the status of service request acceptances by drivers; para [0060], The data stored in one or more databases 108 of computing system 100 can be continually updated with all user information discussed herein, and analyzed in accordance with the various methodologies discussed herein to enable efficient booking and dispatch of prescheduled transport services);
          wherein the traveler scheduled trip details is associated with at least two GPS locations, an initial GPS location and a final GPS location, and a traveler time reference (para [0100], As shown, computing system 100 can additionally retrieve driver profile information 310 from database 108. Driver profile information 310 can include driver service limitations, driver history and/or service history, driver favorites list, driver blacklist, etc. It will be appreciated that database 108 can store customer information 302 and driver profile information 310 for a plurality of customers and drivers, as well as any other data 308 desired. A driver may preset various limitations which are meant to limit the scope of service requests that the driver would like to provide, and which are taken into consideration when identifying matching drivers for a customer's service request. For example, a driver's limitation that relates to distance from the driver's current location to the pick-up location may prevent computing system 100 from displaying a driver for a particular service request whose current distance from the requested pick-up location exceeds the distance that this driver has preset as location or distance limitation. A driver may prioritize the various preset limitations in order to resolve potential conflicts when they arise. Additionally, the preset driver limitation on distance to a pick-up location can limit the unavailable service requests 1010 displayed on the electronic map display 1000 to the driver. Similarly, a driver may not be displayed to the customer as a potential option in the event that the prescheduling service is switched to an on-demand service);
             wherein the traveler pre-determined acceptable change is an anticipated change required to fulfill the customer service request (para [0139], If at any point after pressing the `Start` button the driver needs to make a cancellation, he/she may do so, if, for example, he/she gets a flat tire, or if the driver's vehicle experiences a mechanical failure, or any other legitimate grounds for a cancellation. In such circumstances, the driver can provide the reasons for the cancellation, and cancel the service request, in which case the service request may be re-dispatched to another driver such as a partner driver; para [0140], Drivers may cancel the service requests any time they want. If drivers cancel one day in advance, then they may not need to report any reason for the cancellation. In such cases, dispatchers can reschedule and re-dispatch to a new driver. If drivers cancel on the date that the service requests are to be completed, then drivers may provide reasoning for the cancellation, choosing from potential default reasons or filling in the reasons by text entry);
           wherein at least one of the at least one GPS location and the traveler time reference is adjustable by only the traveler; (para [0062], Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records);
           wherein the traveler pre-determined acceptable change, and the traveler adjustable preferred cost are adjustable by only the traveler; (para [0104], computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver profiles 310, and/or driver location data 324 by using a processing function in which different variables having different priorities are processed… a driver priority can be established which includes a certain "weight" assigned to a driver indicative of how well a particular driver matches service request 300, the customer's preferences, and the customer favorites list; para [0105], Dispatch output 330 may be a subset of the compatible set of drivers 320 or the entire compatible set of drivers 320 depending on how many drivers make the cut into the compatible set 320 and depending on how many options for drivers the customer wants to view. The customer can then select a driver from the list of drivers included in dispatch output 330. The driver selected by the customer may then be given the option to accept or may be automatically scheduled; para [0111], By storing customer information, driver profile information, driver location data, and traffic map data in the manner discussed above, computing system 100 is able to quickly eliminate a number of drivers in database 108, and match a service request to a select list of drivers who are deemed most compatible with the customer and his/her service request, and based on the driver's location or expected location);
            b) alerting the traveler through a traveler internet enabled device with details based on the step a to fulfill the customer service request en route to the final GPS location (para [0091], For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132; para [0145], If the customer cancels service request 300 far enough in advance (e.g., a threshold of one half hour), then service request 300 can be marked "Cancelled," and computing system 100 can notify the driver immediately. Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation; para [0197], Upon receipt of the requested change(s) from the customer, computing system 100 notifies the prescheduled driver for the service request; para [0107], Each of driver devices 132D1 . . . 132Dn may also include a lockout screen that blocks other functions such that the only item appearing is a notification which queries the driver whether or not to confirm a trip. Such notification may show the details of the trip, such as pick-up location, pick-up time, destination, and drop-off time);
           c) alerting the customer through a customer internet enabled device with a status update related to the customer service request once the traveler accepts the alerting step b. (para [0139], the first action a driver may take to accept a service request is pressing an ‘Accept’ button on driver device 132D1 . . . 132Dn. When the driver is ready to begin the service, he/she can press a ‘Start’ button to indicate that he/she is on the way to the pick-up location. The driver may also call the customer to give notice that he/she is on the way). 
           Regarding to claim 9, Wang discloses the method of claim 8, wherein the customer is allowed to configure preferences including at least one of the following:
           a)    a rating preferences for the traveler (para [0187], the customer optionally presets his/her favorite and preferred drivers and a specific ranking for each favorite driver and each preferred driver if the customer has multiple favorite drivers and/or multiple preferred drivers. Drivers can similarly preset specific rankings for favorite or preferred customers. For example, if a customer has four favorite drivers on his/her favorites list, then the customer can preset rankings 1st, 2nd, 3rd, and 4th corresponding to each of his/her four favorite drivers);
           b)    a range of the customer preferred cost in conjunction with one of the time reference and/or a proximity from at least one of the at least one geo-graphical locations and/or a preferred review ratings for the traveler and/or a location sharing preferences of the traveler and/or a picture preferences of the traveler and/or a distance between the en route of the traveler scheduled trip details and the at least one geographical locations of the customer service request;
           c)    a vehicle type and/or a vehicle capacity of the traveler;
           d)   an additional compensation preferences for at least a pre-determined parameter;
          e)    a payment preferences;
          f)    preference to use a plurality of the drivers to fulfill the customer service request;
          g)    the customer preferred cost in conjunction with a pre-determined parameters for the traveler;
          h)    the customer preferred cost tied up with a preferred review rating preferences of a preferred driver, wherein the customer preferred cost is offered for a preferred review rating or a preferred range of review ratings of the traveler;
           i)    preference to be notified in advance as the driver advances near one of the at least one geographical location.
           Regarding to claim 10, Wang discloses the method of claim 8, wherein the traveler is allowed to configure parameters including at least one of the following preference:
           a)    one or more set of the traveler adjustable preferred cost for an additional travel time and/or an additional travel distance and/or a change in a schedule and/or the pre-determined acceptable change and/or a preferred review rating of the customer and/or a traveler selected geographical area of preference and/or a vehicle required or a transportation method preferences and/or a route preference;
           b)    a preferred review rating for at least the customer (para [0187], Drivers can similarly preset specific rankings for favorite or preferred customers; para [0188], The system can also be configured to take into account a driver's classification and ranking of customers on the driver's favorite or preferred customer lists when making assignments. In other words, the driver's ranking of a customer and the customer's ranking of a driver may be used as part of the matching criteria in matching drivers to service requests of customers);
          c)    a location sharing preferences;
          d)    a vehicle or transportation vehicle and/or method preferences;
          e)    a route preference;
          f)    a multiple of customer service request preferences.
           Regarding to claim 11, Wang discloses the method of claim 8, wherein the server system makes a real time recommendations to the customer and/or the traveler while the customer and/or the driver is sharing preferences, wherein the recommendations are based on an existing data, wherein the recommendations are made to inform the customer and/or the driver to adjust preferences in order to find a match from the existing data (para [0209], the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. The system can give the driver a predetermined time period to accept).
            Regarding to claim 12, Wang discloses the method of claim 8, wherein the server system alerts the customer and/or the traveler with recommendation of parameters needs to be modified if no match is found (para [0189], The customer can additionally preset whether he/she wants to allow partner drivers to be assigned to his/her service request(s) if specific favorite or preferred drivers are unavailable or cancel on the designated dispatch date).
            Regarding to claim 13, Wang discloses the method of claim 8, wherein at least one of the at least two GPS locations of the driver is a current real time GPS location of the traveler or both of the at least two GPS locations of the traveler are the same geographically based on a specific of the customer service request (para [0087], Without this Start button functionality, GPS devices may still be able to detect a driver's current location and heading…As a result, the Start button is a powerful feature that can provide dispatchers and other parties with an instant update on the driver's real-time status).
           Regarding to claim 14, Wang discloses the method of claim 8, wherein the traveler scheduled trip details is shared with the server by a navigation application of the traveler internet enabled device (para [0091], the system 100 dynamically updates and stores any changes to a service request before or during the start thereof, or any updates on the status of the service request, and displays these changes in real time, both in a web portal for the dispatcher, and in a driver interface on the driver device 132 associated with the driver assigned to the service request. For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132. The driver can then preferably access the same information about the service request displayed in the web portal of the dispatcher).
            Regarding to claim 15, Wang discloses a method of allowing a traveler, associated with a traveler scheduled trip details to a destination, to provide direct services to a customer service request en route to the destination, the method comprising:
            a)    receiving and generating a first database in at least a server, a mapping associated with the customer service request, the traveler scheduled trip details and a traveler adjustable preferred cost based on a pre-determined acceptable change in the traveler scheduled trip details to the destination (para [0058], Server 102, through a server interface, may receive customer input information, location information, and service request information to configure content, as well as the information from the driver (e.g., location information, limitation information, historical information, etc.); para [0076], a customer can access a customer module such as computing device 128 operatively associated with computing system 100 to input a service request which includes trip details such as pick-up and drop-off locations as well as desired pick-up and drop-off times. If, however, any entity requests a service which is deemed incompatible with the system (e.g., based on data received from location identifier 204 regarding the location of one or more drivers and/or driver limitations in database 108), then a dispatcher may be notified; para [0156], a customer may submit his/her proposed price for a service request to the system (Step 501). The customer's proposed price may be based on a default price, and one or more processors may determine when the proposed price is higher, lower, or equal to the default price);
            wherein the customer service request associated with a customer preferred cost, a customer time reference and at least one geographical location (para [0059], The service request information received through the server interface may be stored by the computing system 100 in database 108, and may include, for example: the status of service requests; the status of service request acceptances by drivers; para [0060], The data stored in one or more databases 108 of computing system 100 can be continually updated with all user information discussed herein, and analyzed in accordance with the various methodologies discussed herein to enable efficient booking and dispatch of prescheduled transport services);
            wherein the traveler scheduled trip details is associated with at least one GPS location and a traveler time reference (para [0100], As shown, computing system 100 can additionally retrieve driver profile information 310 from database 108. Driver profile information 310 can include driver service limitations, driver history and/or service history, driver favorites list, driver blacklist, etc. It will be appreciated that database 108 can store customer information 302 and driver profile information 310 for a plurality of customers and drivers, as well as any other data 308 desired. A driver may preset various limitations which are meant to limit the scope of service requests that the driver would like to provide, and which are taken into consideration when identifying matching drivers for a customer's service request. For example, a driver's limitation that relates to distance from the driver's current location to the pick-up location may prevent computing system 100 from displaying a driver for a particular service request whose current distance from the requested pick-up location exceeds the distance that this driver has preset as location or distance limitation. A driver may prioritize the various preset limitations in order to resolve potential conflicts when they arise. Additionally, the preset driver limitation on distance to a pick-up location can limit the unavailable service requests 1010 displayed on the electronic map display 1000 to the driver. Similarly, a driver may not be displayed to the customer as a potential option in the event that the prescheduling service is switched to an on-demand service);
           wherein the traveler pre-determined acceptable change is an anticipated change required to fulfill the customer service request (para [0139], If at any point after pressing the `Start` button the driver needs to make a cancellation, he/she may do so, if, for example, he/she gets a flat tire, or if the driver's vehicle experiences a mechanical failure, or any other legitimate grounds for a cancellation. In such circumstances, the driver can provide the reasons for the cancellation, and cancel the service request, in which case the service request may be re-dispatched to another driver such as a partner driver; para [0140], Drivers may cancel the service requests any time they want. If drivers cancel one day in advance, then they may not need to report any reason for the cancellation. In such cases, dispatchers can reschedule and re-dispatch to a new driver. If drivers cancel on the date that the service requests are to be completed, then drivers may provide reasoning for the cancellation, choosing from potential default reasons or filling in the reasons by text entry);
          wherein each of the at least one GPS location is adjustable by only the traveler (para [0062], Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records);
          wherein the traveler pre-determined acceptable change, and the traveler adjustable preferred cost are adjustable by only the traveler (para [0104], computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver profiles 310, and/or driver location data 324 by using a processing function in which different variables having different priorities are processed… a driver priority can be established which includes a certain "weight" assigned to a driver indicative of how well a particular driver matches service request 300, the customer's preferences, and the customer favorites list; para [0105], Dispatch output 330 may be a subset of the compatible set of drivers 320 or the entire compatible set of drivers 320 depending on how many drivers make the cut into the compatible set 320 and depending on how many options for drivers the customer wants to view. The customer can then select a driver from the list of drivers included in dispatch output 330. The driver selected by the customer may then be given the option to accept or may be automatically scheduled; para [0111], By storing customer information, driver profile information, driver location data, and traffic map data in the manner discussed above, computing system 100 is able to quickly eliminate a number of drivers in database 108, and match a service request to a select list of drivers who are deemed most compatible with the customer and his/her service request, and based on the driver's location or expected location);
            b) alerting the traveler through a traveler internet enabled device with details based on the step a to fulfill the customer service request en route of the traveler scheduled trip details (para [0091], For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132; para [0145], If the customer cancels service request 300 far enough in advance (e.g., a threshold of one half hour), then service request 300 can be marked "Cancelled," and computing system 100 can notify the driver immediately. Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation; para [0197], Upon receipt of the requested change(s) from the customer, computing system 100 notifies the prescheduled driver for the service request; para [0107], Each of driver devices 132D1 . . . 132Dn may also include a lockout screen that blocks other functions such that the only item appearing is a notification which queries the driver whether or not to confirm a trip. Such notification may show the details of the trip, such as pick-up location, pick-up time, destination, and drop-off time);
           c) alerting the customer through a customer internet enabled device with a status update related to the customer service request once the traveler accepts the alerting step b. (para [0139], the first action a driver may take to accept a service request is pressing an ‘Accept’ button on driver device 132D1 . . . 132Dn. When the driver is ready to begin the service, he/she can press a ‘Start’ button to indicate that he/she is on the way to the pick-up location. The driver may also call the customer to give notice that he/she is on the way). 
           Regarding to claim 16, Wang discloses the method of claim 15, wherein the customer is allowed to configure preferences including at least one of the following:
           a)    a rating preferences for the traveler (para [0187], the customer optionally presets his/her favorite and preferred drivers and a specific ranking for each favorite driver and each preferred driver if the customer has multiple favorite drivers and/or multiple preferred drivers. Drivers can similarly preset specific rankings for favorite or preferred customers. For example, if a customer has four favorite drivers on his/her favorites list, then the customer can preset rankings 1st, 2nd, 3rd, and 4th corresponding to each of his/her four favorite drivers);
           b)    a range of the customer preferred cost in conjunction with one of the time reference and/or a proximity from at least one of the at least one geo-graphical locations and/or a preferred review ratings for the traveler and/or a location sharing preferences of the traveler and/or a picture preferences of the traveler and/or a distance between the en route of the traveler scheduled trip details and the at least one geographical locations of the customer service request;
           c)    a vehicle type and/or a vehicle capacity of the traveler;
           d)   an additional compensation preferences for at least a pre-determined parameter;
          e)    a payment preferences;
          f)    preference to use a plurality of the drivers to fulfill the customer service request;
          g)    the customer preferred cost in conjunction with a pre-determined parameters for the traveler;
          h)    the customer preferred cost tied up with a preferred review rating preferences of a preferred driver, wherein the customer preferred cost is offered for a preferred review rating or a preferred range of review ratings of the traveler;
           i)    preference to be notified in advance as the driver advances near one of the at least one geographical location.
           Regarding to claim 17, Wang discloses the method of claim 15, wherein the traveler is allowed to configure parameters including at least one of the following preference:
           a)    one or more set of the traveler adjustable preferred cost for an additional travel time and/or an additional travel distance and/or a change in a schedule and/or the pre-determined acceptable change and/or a preferred review rating of the customer and/or a traveler selected geographical area of preference and/or a vehicle required or a transportation method preferences and/or a route preference;
           b)    a preferred review rating for at least the customer (para [0187], Drivers can similarly preset specific rankings for favorite or preferred customers; para [0188], The system can also be configured to take into account a driver's classification and ranking of customers on the driver's favorite or preferred customer lists when making assignments. In other words, the driver's ranking of a customer and the customer's ranking of a driver may be used as part of the matching criteria in matching drivers to service requests of customers);
          c)    a location sharing preferences;
          d)    a vehicle or transportation vehicle and/or method preferences;
          e)    a route preference;
          f)    a multiple of customer service request preferences.
           Regarding to claim 18, Wang discloses the method of claim 15, wherein the server system makes a real time recommendations to the customer and/or the traveler while the customer and/or the driver is sharing preferences, wherein the recommendations are based on an existing data, wherein the recommendations are made to inform the customer and/or the driver to adjust preferences in order to find a match from the existing data (para [0209], the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. The system can give the driver a predetermined time period to accept).
            Regarding to claim 19, Wang discloses the method of claim 15, wherein the server system alerts the customer and/or the traveler with recommendation of parameters needs to be modified if no match is found (para [0189], The customer can additionally preset whether he/she wants to allow partner drivers to be assigned to his/her service request(s) if specific favorite or preferred drivers are unavailable or cancel on the designated dispatch date).
            Regarding to claim 20, Wang discloses the method of claim 15, wherein at least one of the at least two GPS locations of the driver is a current real time GPS location of the traveler or both of the at least two GPS locations of the traveler are the same geographically based on a specific of the customer service request (para [0087], Without this Start button functionality, GPS devices may still be able to detect a driver's current location and heading…As a result, the Start button is a powerful feature that can provide dispatchers and other parties with an instant update on the driver's real-time status).
           Regarding to claim 21, Wang discloses the method of claim 15, wherein the traveler scheduled trip details is shared with the server by a navigation application of the traveler internet enabled device with the mapping (para [0091], the system 100 dynamically updates and stores any changes to a service request before or during the start thereof, or any updates on the status of the service request, and displays these changes in real time, both in a web portal for the dispatcher, and in a driver interface on the driver device 132 associated with the driver assigned to the service request. For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132. The driver can then preferably access the same information about the service request displayed in the web portal of the dispatcher).
           Regarding to claim 22, Wang discloses the method of claim 15, wherein the service provider uses a public or a private transportation for at least a part of the traveler scheduled trip details (para [0042], Regardless of the type of service, a "service provider" herein may be a single individual such as a driver, a group of people or an affiliate of a private business entity such as a car service company who can be summoned to provide transport service or delivery service or both. The service provider's ability to provide service depends on what tools he/she has at the disposal. For example, in the case of driving a customer somewhere, a vehicle would be necessary, whereas a request for a delivery service can be provided not only by vehicle, but also by someone on foot, or someone on a bicycle).
           Regarding to claim 23, Wang discloses the method of claims 15, wherein an additional travel time and/or an additional travel distance, to fulfill the customer service request, is in relation to at least a unit of the additional travel time and/or a unit of the additional travel distance (para [0186], If two or more of the remaining plurality of regular drivers have previously performed an equal number of service requests for the customer, then computing system 100 can determine a closest driver based on the regular driver having a shortest estimated time to get from his/her estimated location to the pick-up location of the service request. Computing system 100 may then assign the closest and most experienced regular driver to the unassigned service request (Step 754)).
            Regarding to claim 24, Wang discloses a method of allowing a traveler, associated with a traveler scheduled trip details to a destination, to provide direct services to a customer service request en route to the destination, the method comprising:
           a)    receiving and generating a first database in at least a server, a mapping associated with the customer service request, the traveler scheduled trip details and a traveler adjustable preferred cost based on a pre-determined acceptable change in the traveler scheduled trip details to the destination (para [0058], Server 102, through a server interface, may receive customer input information, location information, and service request information to configure content, as well as the information from the driver (e.g., location information, limitation information, historical information, etc.); para [0076], a customer can access a customer module such as computing device 128 operatively associated with computing system 100 to input a service request which includes trip details such as pick-up and drop-off locations as well as desired pick-up and drop-off times. If, however, any entity requests a service which is deemed incompatible with the system (e.g., based on data received from location identifier 204 regarding the location of one or more drivers and/or driver limitations in database 108), then a dispatcher may be notified; para [0156], a customer may submit his/her proposed price for a service request to the system (Step 501). The customer's proposed price may be based on a default price, and one or more processors may determine when the proposed price is higher, lower, or equal to the default price);
          wherein the customer service request associated with a customer preferred cost, a customer time reference and at least one geographical location (para [0059], The service request information received through the server interface may be stored by the computing system 100 in database 108, and may include, for example: the status of service requests; the status of service request acceptances by drivers; para [0060], The data stored in one or more databases 108 of computing system 100 can be continually updated with all user information discussed herein, and analyzed in accordance with the various methodologies discussed herein to enable efficient booking and dispatch of prescheduled transport services);
          wherein the traveler scheduled trip details is associated with at least one GPS location and a traveler time reference (para [0100], As shown, computing system 100 can additionally retrieve driver profile information 310 from database 108. Driver profile information 310 can include driver service limitations, driver history and/or service history, driver favorites list, driver blacklist, etc. It will be appreciated that database 108 can store customer information 302 and driver profile information 310 for a plurality of customers and drivers, as well as any other data 308 desired. A driver may preset various limitations which are meant to limit the scope of service requests that the driver would like to provide, and which are taken into consideration when identifying matching drivers for a customer's service request. For example, a driver's limitation that relates to distance from the driver's current location to the pick-up location may prevent computing system 100 from displaying a driver for a particular service request whose current distance from the requested pick-up location exceeds the distance that this driver has preset as location or distance limitation. A driver may prioritize the various preset limitations in order to resolve potential conflicts when they arise. Additionally, the preset driver limitation on distance to a pick-up location can limit the unavailable service requests 1010 displayed on the electronic map display 1000 to the driver. Similarly, a driver may not be displayed to the customer as a potential option in the event that the prescheduling service is switched to an on-demand service);
             wherein the traveler pre-determined acceptable change is an anticipated change required to fulfill the customer service request (para [0139], If at any point after pressing the `Start` button the driver needs to make a cancellation, he/she may do so, if, for example, he/she gets a flat tire, or if the driver's vehicle experiences a mechanical failure, or any other legitimate grounds for a cancellation. In such circumstances, the driver can provide the reasons for the cancellation, and cancel the service request, in which case the service request may be re-dispatched to another driver such as a partner driver; para [0140], Drivers may cancel the service requests any time they want. If drivers cancel one day in advance, then they may not need to report any reason for the cancellation. In such cases, dispatchers can reschedule and re-dispatch to a new driver. If drivers cancel on the date that the service requests are to be completed, then drivers may provide reasoning for the cancellation, choosing from potential default reasons or filling in the reasons by text entry);
            wherein at least one of the at least one GPS location and the traveler time reference are adjustable by only the traveler (para [0062], Database 108 can also include data related to a driver's vehicle, such as make and model, color, seating capacity and accessibility, insurance status, and even pictures of the vehicle. Additional information in the driver's profile may include such information as a driver's favorite list and blacklist, limitations related to zip codes, time, location, and price, as well as service data and records);
             wherein the traveler pre-determined acceptable change, and the traveler adjustable preferred cost are adjustable by only the traveler (para [0104], computing system 100 generates a compatible set of drivers 320 and dispatch matrix 322 from service request 300, customer information 302, driver profiles 310, and/or driver location data 324 by using a processing function in which different variables having different priorities are processed… a driver priority can be established which includes a certain "weight" assigned to a driver indicative of how well a particular driver matches service request 300, the customer's preferences, and the customer favorites list; para [0105], Dispatch output 330 may be a subset of the compatible set of drivers 320 or the entire compatible set of drivers 320 depending on how many drivers make the cut into the compatible set 320 and depending on how many options for drivers the customer wants to view. The customer can then select a driver from the list of drivers included in dispatch output 330. The driver selected by the customer may then be given the option to accept or may be automatically scheduled; para [0111], By storing customer information, driver profile information, driver location data, and traffic map data in the manner discussed above, computing system 100 is able to quickly eliminate a number of drivers in database 108, and match a service request to a select list of drivers who are deemed most compatible with the customer and his/her service request, and based on the driver's location or expected location);
              b) alerting the traveler through a traveler internet enabled device with details based on the step a to fulfill the customer service request en route of the traveler scheduled trip details (para [0091], For example, if a customer cancels a service request or needs to change the pick-up time or location, the customer can enter this information into the system 100 via the customer device 130. The new information is stored in the database 108. The web portal of the dispatcher updates, and a notification of the change is immediately sent to the driver associated with the service request via the driver device 132; para [0145], If the customer cancels service request 300 far enough in advance (e.g., a threshold of one half hour), then service request 300 can be marked "Cancelled," and computing system 100 can notify the driver immediately. Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation; para [0197], Upon receipt of the requested change(s) from the customer, computing system 100 notifies the prescheduled driver for the service request; para [0107], Each of driver devices 132D1 . . . 132Dn may also include a lockout screen that blocks other functions such that the only item appearing is a notification which queries the driver whether or not to confirm a trip. Such notification may show the details of the trip, such as pick-up location, pick-up time, destination, and drop-off time);
           c) alerting the customer through a customer internet enabled device with a status update related to the customer service request once the traveler accepts the alerting step b (para [0139], the first action a driver may take to accept a service request is pressing an ‘Accept’ button on driver device 132D1 . . . 132Dn. When the driver is ready to begin the service, he/she can press a ‘Start’ button to indicate that he/she is on the way to the pick-up location. The driver may also call the customer to give notice that he/she is on the way). 
              Regarding to claim 25, Wang discloses the method of claim 24, wherein the customer is allowed to configure preferences including at least one of the following:
           a)    preferences for the traveler (para [0187], the customer optionally presets his/her favorite and preferred drivers and a specific ranking for each favorite driver and each preferred driver if the customer has multiple favorite drivers and/or multiple preferred drivers. Drivers can similarly preset specific rankings for favorite or preferred customers. For example, if a customer has four favorite drivers on his/her favorites list, then the customer can preset rankings 1st, 2nd, 3rd, and 4th corresponding to each of his/her four favorite drivers);
           b)    a range of the customer preferred cost in conjunction with one of the time reference and/or a proximity from at least one of the at least one geo-graphical locations and/or a preferred review ratings for the traveler and/or a location sharing preferences of the traveler and/or a picture preferences of the traveler and/or a distance between the en route of the traveler scheduled trip details and the at least one geographical locations of the customer service request;
           c)    a vehicle type and/or a vehicle capacity of the traveler;
           d)   an additional compensation preferences for at least a pre-determined parameter;
          e)    a payment preferences;
          f)    preference to use a plurality of the drivers to fulfill the customer service request;
          g)    the customer preferred cost in conjunction with a pre-determined parameters for the traveler;
          h)    the customer preferred cost tied up with a preferred review rating preferences of a preferred driver, wherein the customer preferred cost is offered for a preferred review rating or a preferred range of review ratings of the traveler;
           i)    preference to be notified in advance as the driver advances near one of the at least one geographical location.
           Regarding to claim 26, Wang discloses the method of claim 24, wherein the traveler is allowed to configure parameters including at least one of the following preference:
           a)    one or more set of the traveler adjustable preferred cost for an additional travel time and/or an additional travel distance and/or a change in a schedule and/or the pre-determined acceptable change and/or a preferred review rating of the customer and/or a traveler selected geographical area of preference and/or a vehicle required or a transportation method preferences and/or a route preference;
           b)    a preferred review rating for at least the customer (para [0187], Drivers can similarly preset specific rankings for favorite or preferred customers; para [0188], The system can also be configured to take into account a driver's classification and ranking of customers on the driver's favorite or preferred customer lists when making assignments. In other words, the driver's ranking of a customer and the customer's ranking of a driver may be used as part of the matching criteria in matching drivers to service requests of customers);
          c)    a location sharing preferences;
          d)    a vehicle or transportation vehicle and/or method preferences;
          e)    a route preference;
          f)    a multiple of customer service request preferences.
           Regarding to claim 27, Wang discloses the method of claim 24, wherein the server system makes a real time recommendations to the customer and/or the traveler while the customer and/or the driver is sharing preferences, wherein the recommendations are based on an existing data, wherein the recommendations are made to inform the customer and/or the driver to adjust preferences in order to find a match from the existing data (para [0209], the system may recommend or notify various drivers of service requests sent to or already within the job pool 660, 716 when the system deems such drivers a good match based on preset data and algorithms the system is configured to execute. For example, the system may recommend a service request in the job pool to a driver who suddenly becomes available and/or enters a particular geographic region and/or meets the customer's matching criteria. The system can give the driver a predetermined time period to accept).
            Regarding to claim 28, Wang discloses the method of claim 24, wherein the server system alerts the customer and/or the traveler with recommendation of parameters needs to be modified if no match is found (para [0189], The customer can additionally preset whether he/she wants to allow partner drivers to be assigned to his/her service request(s) if specific favorite or preferred drivers are unavailable or cancel on the designated dispatch date).
            Regarding to claim 29, Wang discloses the method of claim 24, wherein the traveler is alerted with an on-site customer service requests with at least one of the at least one geographical location being within the preferred proximity of the service provider (para [0195], If multiple compatible drivers are determined to have the highest compatibility factors but are equal or substantially equal, then computing system 100 may estimate which of such drivers will be the closest to the pick-up location of the service request based on location and time (Step 828). Computing system 100 then assigns the service request to the closest of the multiple compatible drivers remaining with the highest compatibility factors (Step 830), and the next unassigned service request to process is identified (Step 810)).
           Regarding to claim 30, Wang discloses the method of claim 24, wherein an additional traveler time and/or an additional travel distance, to fulfill the customer service request, is in relation to at least a unit of the additional travel time and/or a unit of the additional travel distance (para [0198], When one or more partner drivers are available, then computing system 100 sends a request to the most compatible or closest partner driver who is available (Step 916)).



                                         Response to Arguments/Amendment
7.     Applicant's arguments with respect to claims 1-30 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 112
              The Applicant’s argument overcomes the rejection.
              Accordingly, the 112 rejection has been withdrawn.
            
            II.  Claim Rejections - 35 USC § 101
             Claims 1-30 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
             The claim recites the following limitations: receiving and generating a first database a mapping associated with the customer service request…, alerting the traveler with details based on the step a to fulfill the customer service request…, and alerting the customer with a status update related to the customer service request…, which is a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of:  receiving and generating a first database a mapping associated with the customer service request…, alerting the traveler with details based on the step a to fulfill the customer service request…, and alerting the customer with a status update related to the customer service request…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Accordingly, the 101 rejection is maintained.  

          III. Claim Rejections - 35 USC § 102
             In response to the Applicant’s arguments that Wang is non-analogous art because Wang does not teach a “traveler” and indicate that “traveler” can travel by any means to the destination, the Examiner respectfully disagrees and submits that Wang’s driver is the claimed “traveler” because Wang’s driver can travel by driving a personal vehicle from one location to the destination location. Moreover, the Applicant recited in the argument that: “Additionally, Page 3 lines 16-20 teaches, “the trip can be fulfilled by driving a personal vehicle, commercial vehicle or by travelling through public or private transportation services. Ex. Train, a bus, a boat, a plane, etc. Each of the service providers herein also can be a driver who is driving a personal or a commercial vehicle and also a service provider”, the same in Wang, Wang’s driver is scheduled a trip (travel) to one location to another location. Therefore, Wang is the analogous art. 
             In response to the Applicant’s arguments that Wang does not teach “adjustable by only the traveler> the traveler adjustable preferred cost”, the Examiner submits that Wang discloses in para [0156] “Referring now to FIG. 5, an exemplary workflow of a price negotiation between a service provider (e.g., a driver) and a customer is shown. In this exemplary embodiment of the present invention, a customer may submit his/her proposed price for a service request to the system (Step 501). The customer's proposed price may be based on a default price, and one or more processors may determine when the proposed price is higher, lower, or equal to the default price. The default price for a transport service may be different from that of a delivery service. When a customer requests a combination of services, the default price may be derived from the default price for each of the transport service and the delivery service” and para [0158], “When the customer sets a price he/she deems negotiable, then service providers will be advised of that (Step 506). It is then the service provider's decision whether to negotiate (Decision 507). The service provider has three options on a negotiable price proposal. If the service provider does not want to take the service request at all, he/she declines both negotiation and the request, and the request expires (Step 508). If the service provider does not want to negotiate but still wants to provide the service request, he/she accepts the original negotiable price as is (Step 513) and is then dispatched (Step 514). The third option available to the service provider is to negotiate the price. The service provider makes a counter (Step 509), which is sent to the customer. Then the customer may choose whether he/she accepts the counter (Decision 510). If the customer accepts the counter, the service provider is dispatched by the system (Step 514).”  Therefore, Wang discloses the preferred cost is adjustable only by the traveler.
           Accordingly, the 102 rejection is maintained.


          
                                                            Conclusion
8.         Claims 1-30 are rejected.
9.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Radhakrishnan et al. (US 9,305,310) disclose a method for enabling a user to verify a price change for an on-demand service.
             Mimassi (US 2021/0158407) discloses a system and method for automated en-route business establishment selection, ordering, and routing of both customers and delivery drivers. 
            Funk et al. (US 2021/0090721) disclose a service delivery system and method the applies universal steps for a service delivery, pairing a service consumer with a service provider based on their mutual profiles, providing service consumers knowledge of best practices, and sensing and tracking of additional service needs.
           Singh et al. (US 2020/0211070) disclose Vehicle allocation method and system for ride-sharing.
           Wang (US 2019/0316926) disclose system and method of improving a calculation and display of an individualized estimated time of arrival (ETA).
           Trivedi et al. (US 2012/0239452) disclose the method can include receiving a service request from one or more customers, providing the one or more customers with a plurality of resources to select from, wherein the plurality of resources is ranked by a pain measure, and based at least in part on a customer selection of at least one resource with a pain measure, assigning at least one resource to the one or more customers.
           Wang (US 2019/0230180) discloses a convertible software application management system for a shared data-access layer in a distributed structure system linked to a database for customizable data processing at least in the transportation, home healthcare, delivery, and other service industries.
           Freimuth et al. (US 2018/0121858) systems and computer program products for scheduling service personnel.
           Wang et al. (US 2018/0096306) disclose systems and methods for analyzing job listing data and member profile data to identify in demand skills.
            Sweeney et al. (US 2015/0161554) disclose server can receive a request for transport from a computing device of a first user. The request can include information about a pickup location of the first user. In response to receiving the request, the server can determine a plurality of drivers that are capable of providing transport for the first user by determining a first set of drivers.
            Wang (US 2018/0364062) discloses a system and method of improving a calculation and display of an individualized estimated time of arrival (ETA).

10.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                        
August 11, 2022